 82DECISIONSOF NATIONALLABOR RELATIONS BOARDLocal 222,InternationalLadiesGarment Workers Union,AFL-CIO,Respondentshave interfered with, restrained,and coerced their employees in the exercise of rightsguaranteed by Section7 of the Act,and have thereby violated Section 8(a) (1) ofthe Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section2(6) and (7) of the Act.[Recommendations omitted from publication. IWaikiki Biltmore Inc.,d/b/a The Waikiki Biltmore HotelandHotel Restaurant Employees and Bartenders'InternationalUnion,Local 5(AFL-CIO),Petitioner.Cases Nos. 37-RC-462and 37-RC-466.April 7, 1960DECISION AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9(c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeAlbert Schneider, hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in these cases, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The Petitioner seeks certification as representative of a unit com-posed of all employees at the Employer's Honolulu, Hawaii, hotel,including office clericals, pool attendants, and doormen.The Em-ployer contends that there should be two separate bargaining units :(a)One unit embracing the front office cashiers, the night clerk, therelief night clerk, room clerks, relief room clerks, and auditors, all ofwhom the Employer characterizes as office clerical employees; and (b)another unit encompassing all the other employees, excluding guardsand supervisors.Since 1954 the Petitioner has been recognized as the bargainingagents for all the hotel employees, except those described in (a) above,guards, pool attendants, doormen, and supervisors.The most recentagreement covering these employees expired on May 31, 1958.In the recentArlington Hotelcase,' the Board held that employeeswith duties similar to those of the Employer's front office cashiers, thenight clerk, the relief night clerk, room clerks, and relief room clerks1Arlungton Hotel Company,Inc,126 NLRB 400.127 NLRB No. 23. THE WAIKIKIBILTMOREHOTEL.83were not office clerical employees as that term is used by the Board,but were operating personnel who should be joined with other operat-ing personnel for bargaining purposes.The Board also held in thatcase that where the unit placement of office clericals is in dispute, theylikewise should be grouped with other hotel employees in an overallunit.In accord with the decision in theArlington Hotelcase, we findthat the front desk personnel as well as the auditors, whom we find tobe office clericals, properly belong in the existing unit.We shall alsoinclude, as operating personnel, the doormen and pool attendants?As these employees, however, have been unrepresented in the past,we shall ascertain by a self-determination election whether they desireto be included in the existing unit, before including them therein.3Accordingly, as the representative status of the Petitioner, the presentbargaining representative in the historical unit, is also in issue, weshall direct separate elections in the two voting groups of employeesat the Employer's Honolulu, Hawaii, hotel described below, excludingfrom each voting group security officers, guards and/or watchmen,confidential employees, professional employees, the bell captain,' andsupervisors as defined in the Act :(a)All employees excluding the employees in voting group (b) ;(b)All night clerks, relief night clerks, room clerks, relief roomclerks, auditors, the doormen, and the pool attendants, but excludingtravel desk attendants.5If a majority of the employees in each of the above voting groupsvotes for the Petitioner, both groups will be merged into a singleoverall unit, which, under the circumstances, we find to be appropriate.In the event a majority in voting group (a) selects the Petitioner, andamajority in voting group (b) votes against the Petitioner, theemployees in group (a) shall constitute an appropriate unit and maycontinue to be represented by the Petitioner, and those in group (b)shall remain unrepresented.However, if a majority of the employeesin voting group (a) do not select the Petitioner, and a majority invoting group (b) votes for the Petitioner, the latter shall not consti-tute an appropriate unit, and in this circumstance likewise shallremain unrepresented.The Regional Director is instructed to issue2 Cf.Dunes Enterprises,Inc.,d/b/a Dunes Motel,124 NLRB 805(cabana boys andbeach boys).a The Zia Company,108 NLRB 1134, 1136.4 The Petitioner would include and the Employer would exclude the bell captain on theground that he is a supervisor.The bell captain is in charge of the service departmentHe plans the schedules of working hours for the bellmen,and has the authority to grantthem time off for illness and effectively to recommend their discharge.He also attendsthe monthly management meetings.On the basis of the foregoing, we find that the bellcaptain is a supervisor within the meaning of the Act and we shall exclude him fromthe unit5Although food and beverage checkers are sought in the petition,the Employer testifiedthere is no one employed in this classification.We accordingly make no unit determina-tion concerning the checkers 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe appropriate certification or certifications as directed by the out-come of the elections.We have not provided for the pooling of votes in the elections di-rected above.'We realize that this action is somewhat at variancewith past practices, but we believe that pooling is not justified incircumstances like those of this case.Where the Board in the pasthas directed elections, with an incumbent union on the ballot, amongvoting groups of previously represented and previously unrepresentedemployees, whom the incumbent Union seeks to combine for collective-bargaining purposes, it has been the practice to pool the votes.How-ever,the consequence has been that if the voting group of previouslyrepresented employees rejects the Union, and the voting group ofpreviously unrepresented employees votes for the Union, the voteshave been pooled; but the votes have not been pooled if the votinggroup of previously represented employees votes to retain the Union,and the voting group of previously unrepresented employees rejectsthe union?This discrepancy of treatment, in our opinion, undulyweighs the scales in the Union's favor.Thus, the practice uses thevotes of the previously unrepresented employees to give an incumbentunion a second chance of retaining its status among the previouslyrepresented employees; but, on the contrary, the votes of the previouslyunrepresented employees have no effect in unseating the incumbent.Equity demands like treatment in like situations.In sum, we are holding that, in such situations, fairness will beserved by having the Union establish that it enjoys representativestatus both in the hitherto represented group and in the unrepre-sented group, before both may be combined into one overall group.The swamping by the represented group of the unrepresented em-ployees, which concerns our dissenting colleague, would occur, underthe majority's voting procedures, only if the represented group votedagainstunion representation by a small margin while the unrepre-sented group voted for representation by a sufficient margin to over-come the deficiency.8We fail to see how the ends of fairness areserved by letting the newcomers to the situation determine the con-tinuing representativestatus ofthe Union in the existing unit.Ac-"For a description of the pooling technique,seeAmerican Potash & Chemical Corpo-ration,107 NLRB 1418, 1427.TFor example,seeThe Zia Company,109 NLRB 312, 314.sWe are constrained to note that nowhere does Member Fanning assert that poolingshould be employed where the unrepresented employees vote against the Union and therepresented employees vote for the Union.The failure to pool in this circumstance"frustrates the right of a majority of employees in a unit which the Board itself hasfound to be appropriate,"just as much as in the instance cited by Member Fanning. Forexample, using Member Fanning's hypothetical figures, but reversing them(2 to 7 againstrepresentation in the unrepresented group; 42 to 38 for representation in the representedgroup),the failure to pool necessarily frustrates the choice of a clear majority againstrepresentation. THE WAIKIKI BILTMORE HOTEL85cordingly, we have decided that we no longer shall pool the votes ofthe employees 'where we direct separate elections among voting groupscomposed of represented and unrepresented employees.9[Text of Direction of Elections omitted from publication.]MEMBER FANNING, dissenting :I dissent from the majority's refusal to pool the votes of bothgroups in the event employees in voting group (b) vote for inclusionin the existing overall unit.Admittedly, the sole reason for a separate election among theemployees in group (b), who were previously unrepresented, is insur-ance that their interest for or against representation "will not bethwarted by the numerical superiority of the employee-members ofthe existing unit." 10Once these employees have voted for inclusionin the existing unit, the purpose of their self-determination electionhas been achieved.According to the majority's own unit finding,their vote for inclusion makes the overall unit the only appropriateunit.Obviously, the remaining question is simply one of determin-ing whether the Petitioner has obtained a majority of the valid ballotscast in this appropriate unit.Unless the votes of the two votinggroups are pooled, Petitioner may well receive a majority of suchballots and yet be denied the certification to which it is entitled.Forexample, assume that employees in voting group (b) vote for thePetitioner by a vote of 7 to 2, and the employees in the existing unitvote against the Petitioner by a vote of 42 to 38.Notwithstandingthe fact that Petitioner has received a majority of valid votes in theappropriate unit, the majority will refuse to certify the Petitioneras the majority bargaining representative of that unit because it didnot receive a majority in both voting groups.In my opinion, the Board's refusal to certify the Petitioner in suchcircumstances not only thwarts the desires of the unrepresented em-ployees "by the numerical superiority of the employees in the existingunit," but also imposes a condition on the Petitioner above and beyondthat required by the statute. It is a condition that effectively frus-trates the right of a majority of employees in a unit which the Boarditself has found to be appropriate to select a representative for thepurposes of collective bargaining."9To the extent thatThe Zia Company, Supra,and other similar cases are inconsistent,they are hereby overruled.10The Zia Company,108 NLRB 1134.n It is a condition that is also in irreconciliable conflict with the statutory policiesembodied in Section 8 of the Act.As indicated above, the Petitioner may be deniedcertification by the Board as the result of an election in which it has proved its majorityin an appropriate unit.Should the Petitioner thereupon demand recognition as therepresentative of such a unit,the Employer necessarily would refuse at his peril. If a .86DECISIONSOF NATIONALLABOR RELATIONS BOARDA majority of the Board, nevertheless, takes the position that pool-ing "unduly weighs the scales in favor of the union" because therewould be no pooling if the employees in group (b) elected to refrainfrom representation in the existing unit.Thus, it is claimed, the un-represented group can be utilized by the Union to maintain its repre-sentative status among the employees in the existing unit, but thesevotes cannot be counted to unseat the Union. This argument ignoresthe crucial role the self-determination election for the unrepresentedemployees plays in the Board's unit determination in this case. Ifsuch employees vote against the petitioner, the existing unit remainsthe only appropriate unit.As the unrepresented employees therebyexclude themselves from the unit, there is of course no reason forpooling their votes with the votes of the employees in the existingunit.Petitioner's representative status stands or falls on the desiresof a simple majority of all the employees in the unit the Board finds,in such circumstances, to be appropriate.This, of course, is what theAct requires. If, however, the unrepresented employees vote for thePetitioner, their vote makes the overall unit the only appropriate unit.Pooling is the only procedure which insures that the Petitioner's repre-sentative status as to that unit will be determined by a simple majorityof all the employees in the unit.Again that is what the Act requires.The majority's real quarrel is with theZiadoctrine itself, whichrequires Petitioner to be selected by a majority of the unrepresentedemployees before it is entitled to an election in the overall unit.Thatrequirement is, of course, an impediment to collective bargaining onthe basis of the only unit the Board would find appropriate in theabsence of the prior bargaining history.12To go further, as themajority does, and require that Petitioner must obtain a majority intwo separate groups, which together comprise a single appropriateunit, is a new and material impediment to collective bargaining.charge were filed and a complaint issued, the Board would be in the unhappy dilemma ofdenying employees their statutory right to collective bargaining or finding a violationof Section 8(a) (5) on the basis of an election that did not result in certification of thePetitioner.Even if the General Counsel refused to issue a complaint alleging a violationof Section 8(a) (5), the matter might still come to the Board if the Union picketed forrecognition in violation of Section 8(b) (7) (B)Would the Board find that th4f Peti-tioner,which had garnered a majority of votes in a Board-conducted election, was inviolation of this section of the Act?Clearly, neither Section 8(a) (5) nor 8(b) (7) (B)can be enforced satisfactorily unless the Board certifies unions which win electionsconducted in appropriate units.'a SeeArlington Hotel Company,Inc.,126 NLRB 400. The requirement is defensibleonly on the ground that the desires of the unrepresented employees may properly bedeemed controlling on the appropriate unit issue.So long as the majority continues todeem the desires of the unrepresented employees as controlling on the unit issue,poolingisprecluded if they vote themselves out of the unit, and required if by their vote theybecome an integral part of the unit. If the majority is convinced of the unfairness ofpooling in the latter case,because of the impossibility of pooling in the former case, theyhave no recourse but to abandon theZiadoctrine altogether in situations,such as this,where a union seeks an election in the overall unit. SWIFT & COMPANY87Moreover, it is destructive of the basic rationale of theZiacase be-cause it permits the swamping of the desire of the unrepresented groupforrepresentation by the votes of the represented group againstrepresentation.Plainly, the Board majority in this case is givinggreater weight to votes against representation than it is willing toaccord votes for representation.Certainly, such a decision can hardlybe justified by holding that it is necessary to avoid .undue weightingof the election scales in favor of the union. If there is anything un-fair in permitting a union to have its majority status as a representa-tive of employees in an appropriate unit determined on the basis of asimple majority of the valid ballots cast in the election in that unit,then that fact should be called to the attention of Congress, which, nodoubt, will be surprised to learn that the basic principle of politicaldemocracy, majority rule, results in unfairness when applied to in-dustrial elections..Swift & CompanyandAmalgamated Meat Cutters and FoodStore EmployeesUnion Local464, Amalgamated Meat Cuttersand Butcher Workmen of North America, AFL-CIO, Peti-tioner.Case No. 22-RC-610.April 7, 1960SUPPLEMENTAL DECISION, ORDER, AND DIRECTIONOF ELECTIONOn October 9, 1959, the Board issued a Decision and Direction ofElection in the above-entitled proceeding,' finding a unit of bonersand cutters to be an appropriate residual unit, and holding that theseemployees were the only employees at the Employer's plant presentlyunrepresented.Thereafter, on October 23, 1959, the Employer fileda motion for reconsideration, asserting that there were employees inother classifications who were also unrepresented.The Employerurged,inter alia,that the residual unit should be enlarged accordingly.While the Employer's motion was pending before the Board, theRegional Director, on October 30, 1959, conducted an election amongthe employees in the boners and cutters unit and on November 9, 1959,issued a certification of representatives.On February 5, 1960, the Board issued a notice to all parties toshow cause in writing, on or before February 15, 1960, why the Boardshould not vacate the Decision and Direction of Election, and thecertification in this matter; why the Board should not broaden theunit found appropriate in the original decision to include all cutters1Unpublished.127 NLRB No. 17.